Case 1:18-cr-20682-CMA Document 89 Entered on FLSD Docket 08/27/2020 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                               CASE NO. 18-CR-20682-ALTONAGA


  UNITED STATES OF AMERICA

  vs.

  MATTHIAS KRULL,

                 Defendant.
                                                     /


                                   NOTICE OF APPEARANCE

         The undersigned Trial Attorney hereby files this notice of appearance as counsel of record

  for the United States of America in this action.


                                                         Respectfully submitted,

                                                         ROBERT ZINK
                                                         CHIEF, FRAUD SECTION
                                                         Criminal Division
                                                         U.S. Department of Justice


                                              By:        /s/ Paul A. Hayden
                                                         Paul A. Hayden
                                                         TRIAL ATTORNEY
                                                         U.S. Department of Justice
                                                         Criminal Division
                                                         Fraud Section
                                                         1400 New York Avenue, NW
                                                         Washington, DC 20005
                                                         Tel: (202) 353-9370
                                                         Paul.hayden2@usdoj.gov
Case 1:18-cr-20682-CMA Document 89 Entered on FLSD Docket 08/27/2020 Page 2 of 2



                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was served by

  CM/ECF.



                                                  /s/ Paul A. Hayden
                                                 Paul A. Hayden
                                                 Trial Attorney




                                             2
